Exhibit 10.3

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (this “Amendment”) dated as of August 2, 2005 to the
Credit Agreement referenced below is by and among FTI Consulting, Inc., a
Maryland corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
Bank of America, N.A., as administrative agent (the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, $225 million in credit facilities have been established in favor of the
Borrower pursuant to the Amended and Restated Credit Agreement (as amended,
modified and supplemented from time to time, the “Credit Agreement”) dated as of
November 28, 2003 among the Borrower, the Guarantors, the Lenders identified
therein and the Administrative Agent; and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

 

2. Amendments. The Credit Agreement is amended in the following respects:

 

2.1 In Section 1.01, the following definitions are added to read as follows:

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
(other than (i) the Subordinated Indebtedness and (ii) Funded Indebtedness that
is not secured by a Lien on any Property of the Borrower or any Subsidiary) to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).

 

“Convertible Senior Subordinated Note” means any of the up to $150 million in
aggregate principal amount of the Borrower’s 3.75% Convertible Senior
Subordinated Notes due 2012 issued by the Borrower pursuant to the Convertible
Senior Subordinated Note Indenture, as amended, modified, supplemented and
extended from time to time in a manner permitted hereunder.

 

“Convertible Senior Subordinated Note Documents” means, collectively, the
Convertible Senior Subordinated Notes, the Convertible Senior Subordinated Note
Indenture and each other document, agreement and instrument governing or
evidencing any of the Convertible Senior Subordinated Notes.



--------------------------------------------------------------------------------

“Convertible Senior Subordinated Note Indenture” means the Indenture dated as of
August 2, 2005 among the Borrower, the guarantors named therein and Wilmington
Trust Company, as Trustee, as amended, modified, supplemented and extended from
time to time in a manner permitted hereunder.

 

“Senior Note” means any of the up to $200 million in aggregate principal amount
of the Borrower’s 7.625% Senior Notes due 2013 issued by the Borrower pursuant
to the Senior Note Indenture, as amended, modified, supplemented and extended
from time to time in a manner permitted hereunder.

 

“Senior Note Documents” means, collectively, the Senior Notes, the Senior Note
Indenture and each other document, agreement and instrument governing or
evidencing any of the Senior Notes.

 

“Senior Note Indenture” means the Indenture dated as of August 2, 2005 among the
Borrower, the guarantors named therein and Wilmington Trust Company, as Trustee,
as amended, modified, supplemented and extended from time to time in a manner
permitted hereunder.

 

“Subordinated Indebtedness” means the Indebtedness arising under the Convertible
Senior Subordinated Notes.

 

2.2 In the definition of “Change of Control” in Section 1.01 of the Credit
Agreement, the “.” at the end of clause (b) is replaced with “; or” and a new
clause (c) is added thereto to read as follows:

 

(c) the occurrence of a “Change of Control” (or any comparable term) under, and
as defined in, any of the Senior Note Documents or the occurrence of a
“Fundamental Change” under, and as defined in, any of the Convertible Senior
Subordinated Note Documents.

 

2.3 In the definition of “Consolidated Fixed Charges” in Section 1.01 of the
Credit Agreement, clause (iii) is amended to read as follows:

 

(iii) Restricted Payments for such period (other than Restricted Payments made
during the twelve months following the date of the Second Amendment to this
Agreement in an aggregate amount up to $125.9 million)

 

2.4 In the definition of “Permitted Acquisitions” in Section 1.01 of the Credit
Agreement, the phrase “occurring after the Closing Date” is amended to read
“occurring after the date of the Second Amendment to this Agreement”.

 

2.5 Section 2.05(b) of the Credit Agreement is amended to read as follows:

 

(i) Aggregate Revolving Commitments. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full

 

2



--------------------------------------------------------------------------------

of the Revolving Loans and Swing Line Loans the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments then in effect.

 

(ii) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans and Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of all Dispositions and
Involuntary Dispositions to the extent (A) such Net Cash Proceeds are not
reinvested in the same or similar Property within 180 days of the date of such
Disposition and (B) the aggregate amount of such Net Cash Proceeds not
reinvested in accordance with the foregoing clause (A) shall exceed $2,500,000
in any fiscal year. Such prepayment shall be due immediately upon the expiration
of the 180 day period set forth in clause (A) (to the extent such prepayment
exceeds the threshold in clause (B)) and shall be applied as set forth in clause
(v) below.

 

(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied to Revolving Loans and Swing
Line Loans and (after all Revolving Loans and all Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.

 

2.6 A new section 6.25 is added to the Credit Agreement to read as follows:

 

6.25 Subordination.

 

(a) The Obligations constitute “Senior Debt” under the Convertible Senior
Subordinated Note Documents.

 

(b) The Obligations constitute “Designated Senior Debt” under the Convertible
Senior Subordinated Note Documents.

 

(c) No obligations (other than the Obligations and the Senior Notes) constitute
“Designated Senior Debt” under the Convertible Senior Subordinated Note
Documents.

 

2.7 The following paragraph is added to the end of Section 7.12 of the Credit
Agreement:

 

Notwithstanding anything herein to the contrary, if any Subsidiary that is not a
Guarantor (including any Foreign Subsidiary and FTI Capital Advisors, LLC)
provides a Guarantee in respect of any of the Senior Notes or the Convertible
Senior Subordinated Notes, the Borrower shall cause such Subsidiary to,
concurrent with providing the Guarantee in respect of such Indebtedness, (i)
become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(d) and (f) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

3



--------------------------------------------------------------------------------

2.8 In Section 8.03 of the Credit Agreement, the “and” after clause (h) is
deleted, clause (i) is deleted and new clauses (i), (j) and (k) are added
thereto to read as follows:

 

(i) Indebtedness arising under the Senior Note Documents in an aggregate
outstanding principal amount not to exceed $200 million;

 

(j) Indebtedness arising under the Convertible Senior Subordinated Note
Documents in an aggregate outstanding principal amount not to exceed $150
million; and

 

(k) Guarantees with respect to Indebtedness permitted by this Section 8.03.

 

2.9 In Section 8.09 of the Credit Agreement, the “or” at the end of clause (3)
is replaced with “,”, the “.” at the end of clause (4) is replaced with “or” and
a new clause (5) is added to read as follows:

 

(5) the Senior Note Documents and the Convertible Senior Subordinated Note
Documents.

 

2.10 Section 8.11(a) of the Credit Agreement is amended to read as follows:

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.25:1.0.

 

2.11 Section 8.11(c) of the Credit Agreement is amended to read as follows:

 

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.5:1.0.

 

2.12 A new clause (d) is added to section 8.11 of the Credit Agreement to read
as follows:

 

(d) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any fiscal quarter of the Borrower to be
greater than 2.0:1.0.

 

2.13 Section 8.12 of the Credit Agreement is amended to read as follows:

 

8.12 Subordinated Indebtedness.

 

(a) Amend or modify any of the terms of any of the Senior Notes or any
Subordinated Indebtedness if such amendment or modification would add or change
any terms in a manner adverse to the Borrower or any Subsidiary (including any
amendment or modification that would shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled
or increase the interest rate applicable thereto).

 

(b) Amend or modify any of the subordination provisions of any Subordinated
Indebtedness.

 

(c) Make (or give any notice with respect thereto) any optional, mandatory or
other non-scheduled payment on, or prepayment, redemption, acquisition for value
(including

 

4



--------------------------------------------------------------------------------

without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of, any of the Senior Notes or any Subordinated
Indebtedness, other than (i) the conversion into cash of the outstanding
principal amount of any Convertible Senior Subordinated Notes upon the
occurrence of a Sale Price Condition (as defined in the Convertible Senior
Subordinated Note Indenture), (ii) the conversion into cash of up to $12,500,000
in the aggregate of the outstanding principal amount of any Convertible Senior
Subordinated Notes upon the occurrence of a Trading Price Condition (as defined
in the Convertible Senior Subordinated Note Indenture) and (iii) the conversion
into cash of the outstanding principal amount of any Convertible Senior
Subordinated Notes at any time on or after June 15, 2012; or

 

(d) Make any principal or interest payments in respect of any Subordinated
Indebtedness in violation of the subordination provisions of the Convertible
Senior Subordinated Note Documents.

 

2.14 In Section 9.01 of the Credit Agreement, the “.” at the end of clause (k)
is replaced with “; or”, and a new clause (l) is added thereto to read as
follows:

 

(l) Subordinated Indebtedness.

 

(i) There shall occur an “Event of Default” (or any comparable term) under, and
as defined in, any Senior Note Document or any Convertible Senior Subordinated
Note Document;

 

(ii) any of the Obligations for any reason shall fail to be “Senior Debt” (or
any comparable term) under, and as defined in, any Convertible Senior
Subordinated Note Document;

 

(iii) any Indebtedness other than the Obligations and the Senior Notes shall
constitute “Designated Senior Debt” (or any comparable term) under, and as
defined in, any Convertible Senior Subordinated Note Document; or

 

(iv) the subordination provisions of any Convertible Senior Subordinated Note
Document shall, in whole or in part, terminate, cease to be effective or cease
to be legally valid, binding and enforceable against any holder of such
Subordinated Indebtedness.

 

3. Representations and Warranties. Each Loan Party represents and warrants that,
after giving effect to this Amendment, each representation and warranty set
forth in the Loan Documents is true and correct in all material respects as of
the date hereof (except those that expressly relate to an earlier period).

 

4. Reaffirmation of Guaranty. Each Loan Party (i) acknowledges and consents to
all of the terms and conditions of this Amendment, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge it’s obligations under the Loan Documents.

 

5. Reaffirmation of Security Interests. Each Loan Party (i) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (ii) agrees that this

 

5



--------------------------------------------------------------------------------

Amendment shall in no manner impair or otherwise adversely effect any of the
Liens granted in or pursuant to the Loan Documents.

 

6. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent:

 

(a) Amendment. Receipt by the Administrative Agent of counterparts of this
Amendment executed by the Loan Parties and the Required Lenders.

 

(b) Senior Notes and Convertible Senior Subordinated Notes.

 

(i) The Senior Note Documents and the Convertible Senior Subordinated Note
Documents shall be in form and substance satisfactory to the Administrative
Agent and the Required Lenders.

 

(ii) Receipt by the Administrative Agent of evidence that the Borrower has
received gross proceeds of at least $300 million from the issuance by the
Borrower of the Senior Notes and Convertible Senior Subordinated Notes.

 

(iii) Receipt by the Administrative Agent of copies, certified by an Executive
Officer of the Borrower to be true and correct, of the Senior Note Documents and
the Convertible Senior Subordinated Note Documents, each as originally executed
and together with schedules and exhibits.

 

(c) Repayment in Full of Term Loans. The Borrower shall have (or will concurrent
with the advance of the Senior Notes and the Convertible Senior Subordinated
Notes on the date hereof) repaid the Term Loans in full.

 

(d) Fees.

 

(i) Receipt by the Administrative Agent, for the benefit of each Lender that
approves the amendment, of a fee equal to fifteen basis points (0.15%) on such
Lender’s Revolving Commitment.

 

(ii) Receipt by the Administrative Agent of all other fees and expenses owing in
connection with this Amendment.

 

7. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents (including schedules and exhibits thereto) shall remain in
full force and effect.

 

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

 

9. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of North Carolina.

 

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

     

FTI CONSULTING, INC.,

a Maryland corporation

            By:   /S/    THEODORE I. PINCUS                    

Name:

  Theodore I. Pincus            

Title:

  Chief Financial Officer and Executive Vice President

GUARANTORS:

     

FTI, LLC,

a Maryland limited liability company

FTI REPOSITORY SERVICES, LLC,

a Maryland limited liability company

LEXECON, LLC,

a Maryland limited liability company

TECHNOLOGY & FINANCIAL CONSULTING, INC.,

a Texas corporation

TEKLICON, INC.,

a California corporation

FTI CAMBIO LLC,

a Maryland limited liability company

            By:   /S/    THEODORE I. PINCUS                    

Name:

  Theodore I. Pincus            

Title:

  Treasurer of each of the Guarantors

ADMINISTRATIVE AGENT:

      BANK OF AMERICA, N.A., as Administrative Agent             By:  
/S/    LAURA B. SCHMUCK                    

Name:

  Laura B. Schmuck            

Title:

 

Agency Officer

Assistant Vice President

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

LENDERS:

     

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

            By:   /S/    MICHAEL J. LANDINI                    

Name:

  Michael J. Landini            

Title:

  Senior Vice President        

WACHOVIA BANK, NATIONAL ASSOCIATION

            By:   /S/    DAVID L. DRIGGERS                    

Name:

  David L. Driggers            

Title:

  Managing Director        

SUNTRUST BANK

            By:   /S/    MICHAEL PUGSLEY                    

Name:

  Michael Pugsley            

Title:

  Director        

COMERICA BANK

            By:   /S/    ERICA M. KRZEMINSKI                    

Name:

  Erica M. Krzeminsky            

Title:

  Account Officer        

SOVEREIGN BANK

            By:   /S/    ERIC RITTER                    

Name:

  Eric Ritter            

Title:

  AVP        

NATIONAL CITY BANK

            By:   /S/    HEATHER M. MCINTYRE                    

Name:

  Heather M. McIntyre            

Title:

  Vice President        

PNC BANK, NATIONAL ASSOCIATION

            By:   /S/    FRANK A. PUGLIESE                     

Name:

  Frank A. Pugliese            

Title:

  Vice President        

U.S. BANK NATIONAL ASSOCIATION

            By:   /S/    RICHARD J. POPP                    

Name:

  Richard J. Popp            

Title:

  Vice President